DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/07/2022 have been entered. Claims 1-2, 4-6, 8-10, and 12-22 remain pending in the application. Claims 1, 8, 10, 12-16, and 19 are newly amended, Claims 3, 7, and 11 are newly canceled, and Claims 21-22 are newly added. Applicant’s amendments to the Claims and Specification have overcome each and every objection and 35 U.S.C. 112(b) and (d) rejections previously set forth in the Non-final Office Action mailed 07/12/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outside surface of each vertical cavity (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites the following limitation “wherein a protective layer is provided between at least part of an outside surface of each cavity and the midsole” which lacks antecedent basis in the written specification. Page 17 of the written specification does recite “The cavities 2 may be provided with a protective liner 18 as shown in figures 28 to 33. The linings 18 of the cavities may be formed as separate pieces and pressed or bonded into the cavities in the midsole 3.” However, the written specification does not disclose wherein the protective layer or lining is provided between the outside surface of each cavity and the midsole.
Claim Objections
Claim 22 is objected to because of the following informalities:    
“further comprising at least one shoulder, the at least one should” in Claim 22 should read “each of the plurality of support adjustment elements further comprising at least one shoulder, the at least one shoulder”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8-10, and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the following limitation “wherein a protective layer is provided between at least part of an outside surface of each cavity and the midsole” which is considered new matter. Page 17 of the written specification does recite “The cavities 2 may be provided with a protective liner 18 as shown in figures 28 to 33. The linings 18 of the cavities may be formed as separate pieces and pressed or bonded into the cavities in the midsole 3.” Further, the drawings do not show an outside surface of the cavities. As the outside surface is not shown or disclosed, this limitation which recites placement of the protective layer relative to the outside surface of the cavities is considered as new matter.
Claims 2, 4-6, 8-10, and 12-22 depend from Claim 1 and are likewise rejected as containing new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-10, and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitation “wherein a protective layer is provided between at least part of an outside surface of each cavity and the midsole” which renders the claim as indefinite. It is not clear how the protective layer can be between the outside surface of each cavity and the midsole, as it appears as though the outside surface of each cavity is formed by the midsole. For purposes of examination, this limitation will be interpreted as the protective layer being provided as at least part of an outside surface of each cavity. Appropriate correction is required.
Claims 2, 4-6, 8-10, and 12-22 depend from Claim 1 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8-10, 12-13, 15, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (WO 2016/092353) in view of Ching (US 4318232) and Auyang et al. (US 2017/0071289).
Regarding Claim 1 in view of the indefiniteness as explained above, Beck et al. teaches an article of footwear, comprising: a sole (1) comprising a midsole (3) part of a first material having a first durometer (paragraph [26], “the midsole is made of a resilient material”; paragraph [30], “the midsole has a first durometer”), the midsole having an upper (7), foot-facing surface and a lower (15), ground- facing surface, an outsole part (4), below the lower surface of the midsole (3) (fig. 1a shows the outsole part (4) below the lower surface (15)), the outsole (4) having a second durometer (paragraph [26], “the outsole 4 may be for example be constructed from a hard, resilient material,” wherein as the material is hard, it obviously has a second durometer), a plurality of cavities (2) in a first region of the midsole (3) (fig. 1a shows the cavities in a first region of the midsole), each cavity (2) extending along a vertical axis (8) substantially orthogonally to the upper surface (7) (paragraph [27], “the vertical axis 8 is thus substantially orthogonal to the general plane 9 of the sole 1, which is taken to be generally parallel to the upper, foot-facing surface 7 of the midsole 3”), between the lower (15) and the upper (7) surfaces of the midsole (3) (fig. 1a shows the cavities (2) extending between the upper (7) and lower (15) surfaces of the midsole (3)), and a plurality of support adjustment elements (5), each of which is substantially wholly inserted into one of the vertical cavities (2) so as to adjust a vertical support hardness of the sole at the location of said each vertical cavity (paragraph [30], “Different inserts 5 of different hardnesses may then be fitted into the cavities 2 provided, so as to achieve the desired local support hardness at each cavity location,” wherein the local support hardness is obviously a vertical hardness, as the cavities are arranged vertically); wherein each vertical cavity (2) comprises an insertion opening (10) in the lower surface (15) for receiving one of the support adjustment elements (5) such that the adjustment element (5) extends through the outsole (4) (Fig. 4c shows the insertion opening (10) positioned in the outsole (4) such that the support adjustment element would extend through the outsole when inserted); wherein the plurality of support adjustment elements (5) comprises a first support adjustment element (51)  having a third durometer and a second support adjustment element (52) having a fourth durometer, different from the third durometer, wherein at least one of the third and fourth durometers is greater than the first durometer (paragraph [30], “If the midsole has a first durometer, then the set of inserts from which inserts can be selected for insertion into the cavities may include inserts, each of which may have one of a predetermined plurality of durometers. The plurality of durometers may include durometers which differ from each other by between 5 and 20 Shore, including a durometer which is greater than the first durometer by between 5 and 40 Shore,” wherein the third and fourth durometers are considered as being part of the predetermined plurality of durometers, and are therein obviously different from one another, and the third durometer also being considered as the durometer which is greater than the first durometer); and wherein each of the adjustment elements (5) comprises a body part (see annotated Fig.) for being inserted into the cavity (2) and a lower part (see annotated Fig.) (annotated fig. 1b shows the body and lower parts of the support adjustment element, fig. 2 shows the entire support adjustment element including the body part being inserted into the cavity (2)), and wherein each of the support adjustment elements (5) extend along substantially an entire vertical depth of the midsole (3) (figs. 1a and 1b show the support adjustment elements (11) having a length (11) that extends along substantially an entire vertical depth of the midsole) .
Beck et al. does not teach the lower part being wider than the body part and bonded to or located in an opening of the outsole and wherein a protective layer is provided between at least part of an outside surface of each vertical cavity and the midsole.
Attention is drawn to Ching, which teaches an analogous article of footwear. Ching teaches an article of footwear (fig. 1), comprising: a sole (11) comprising a midsole part (see annotated Fig.), the midsole  having an upper, foot-facing surface (see annotated Fig.) and a lower, ground- facing surface (see annotated Fig.), an outsole part (see annotated Fig.), below the lower surface  of the midsole (annotated fig. 2 shows the outsole below the lower surface of the midsole), a plurality of cavities (15) in a first region of the midsole (annotated fig. 1 shows the first region of cavities (15), each having a support adjustment element (12) disposed therein), each cavity (15) extending along a vertical axis (see annotated Fig.) substantially orthogonally to the upper surface (annotated fig. 2 shows the vertical axis being substantially orthogonal to the upper surface of the midsole), between the lower and the upper surfaces of the midsole (annotated fig. 2 shows the cavity (15) extending between the upper and lower surfaces of the midsole), and a plurality of support adjustment elements (13), each of which is substantially wholly inserted into one of the vertical cavities (15) (fig. 2 shows the support adjustment element (13) disposed within a cavity (15)); wherein each vertical cavity (15) comprises an insertion opening (see annotated Fig.) in the lower surface for receiving one of the support adjustment elements (13) such that the adjustment element extends through the outsole (fig. 2 shows the support adjustment element (13) extending through the insertion opening and the outsole); and wherein each of the adjustment elements (13) comprises a body part (14) for being inserted into the cavity (15) and a lower part (16), wider than the body part, bonded to or located in an opening (see annotated Fig.) of the outsole (annotated fig. 2 shows the lower part (16) being wider than the body part (14) and located in an opening of the outsole). 
Attention is drawn to Auyang et al. which teaches an analogous article of footwear. Auyang et al. teaches an article of footwear (10), comprising: a sole (200) comprising a midsole part (220) of a first material having a first durometer (paragraph [0056], “the midsole 220 is formed from a substantially rigid material,” wherein the rigid material would obviously have a first durometer), the midsole having an upper, foot-facing surface (224) and a lower, ground-facing surface (222), an outsole part (210), below the lower surface (222) of the midsole (220) (fig. 2 shows the outsole (210) below the lower surface (222) of the midsole (220)), the outsole having a second durometer (paragraph [0055], “the outsole 210 may be formed from one or more materials that impart durability and wear-resistance,” wherein the material of the outsole would obviously have a second durometer); a plurality of cavities (400) in a first region (330) of the midsole, each cavity extending along a vertical axis (LC) substantially orthogonally to the upper surface (224), between the lower (222) and the upper (224) surfaces of the midsole (fig. 4 shows the cavity (400) in the first region (330) having an axis (LC) substantially orthogonal to the upper surface (224) of the midsole (220) and extending between the lower and upper surfaces of the midsole); and a plurality of support adjustment elements (300), each of which is substantially wholly inserted into one of the vertical cavities (fig. 4 shows the support adjustment elements (300) fully inserted into one of the vertical cavities (400)); wherein each vertical cavity comprises an insertion opening in the lower surface for receiving one of the support adjustment elements (fig. 4 shows the vertical cavities (400) having an insertion opening in the lower surface (222)); and wherein each of the support adjustment elements comprises a body part (333) for being inserted into the cavity and a lower part (306), wider than the body part (fig. 4 shows the support adjustment elements (300) having a body part (333) and a lower part (306) wider than the body part), wherein each of the support adjustment elements (300) extend along substantially an entire vertical depth of the midsole (220) (fig. 4 shows the support adjustment elements extending along the entire vertical depth of the midsole (220)), and wherein a protective layer (405) is provided between at least part of an outside surface of each vertical cavity and the midsole (fig. 4 shows the protective layer arranged along the outside surface of each vertical cavity and along the midsole, in accordance with the 35 U.S.C. 112(b) rejection as set forth above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck et al. to include the teachings of Ching such that the lower part is wider than the body part and bonded to or located in an opening of the outsole to help with insertion and removal of the support adjustment element from the sole (col. 2 ll. 2931, “slot 19 is formed in the head for insertion of a screwdriver or the like to thread the insert 13 into the heel and to unthread the same frim the heel in order to replace the insert”); and further to modify Beck to include the teachings of Auyang et al. such that a protective layer is provided between at least part of an outside surface of each vertical cavity and the midsole so as to provide support for the body part of the support adjustment element (paragraph [0079], “the bushing 405 may be formed from a harder material than the material of the midsole 220 to provide support for the posts 313, 323, 333”).
Regarding Claim 2, Beck et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Beck et al. further teaches wherein the second durometer is greater than the first durometer (paragraph [26], “The outsole 4 may for example be constructed from a hard, resilient material such as rubber or polyurethane, and may have a hardness which is greater than that of the midsole 3,” wherein as the outsole (4) is harder than the midsole (3), it obviously has a greater durometer, therefore the second durometer is greater than the first durometer).
Regarding Claim 4, Beck et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Beck et al. further teaches wherein each of the first (51) and second (52) support adjustment elements, when inserted into a first one of the vertical cavities (2), and the plurality of vertical cavities (2) have substantially the same cross-section as the first vertical cavity in a horizontal plane parallel to the upper and or lower surface, such that the first and second support adjustment elements are interchangeably insertable into the first vertical cavity through the insertion opening of the first vertical cavity (paragraph [42], “the multiple cavities 2 may advantageously have the same size and shape, as illustrated in figure 2. The inserts 5 of a particular set, even if they have different hardnesses, may also have the same size and shape, so that multiple inserts 5 of different hardnesses can be interchangeably fitted into each cavity,” and as the cavities all have the same size and shape and the support adjustment element (5) fit into the cavities, they both obviously also have substantially the same cross-section).
Regarding Claim 5, Beck et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Beck et al. further teaches wherein the first support adjustment element (51), the second support adjustment element (52) and a first one of the plurality of vertical cavities (2) have substantially the same vertical length (11) along the vertical axis (8) (fig. 1a shows the support adjustment elements (5) having the same vertical length (11) as the cavities (2), the vertical length (11) measured along the vertical axis (8))
Regarding Claim 6, Beck et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Beck et al. further teaches wherein the first and second support adjustment elements (51, 52) and the plurality of vertical cavities (2) each has a substantially constant cross-section along at least a majority of its vertical length (11) (paragraph [32], “The vertical cavities 2 and the inserts 5 shown in the example of FIGS. 1a and 1b have substantially parallel vertical side-walls,” wherein as the sidewalls are substantially parallel, the cross section is obviously substantially constant along a vertical length (11)).
Regarding Claim 8, Beck et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. 
Beck et al. does not teach wherein the first and/or second support adjustment elements protrude below the lower surface of the outsole.
Attention is drawn to Ching, which teaches an analogous article of footwear. Ching teaches an article of footwear (fig. 1), comprising: a sole (11) comprising a midsole part (see annotated Fig.), the midsole  having an upper, foot-facing surface (see annotated Fig.) and a lower, ground- facing surface (see annotated Fig.), an outsole part (see annotated Fig.), below the lower surface  of the midsole (annotated fig. 2 shows the outsole below the lower surface of the midsole), a plurality of cavities (15) in a first region of the midsole (annotated fig. 1 shows the first region of cavities (15), each having a support adjustment element (12) disposed therein), each cavity (15) extending along a vertical axis (see annotated Fig.) substantially orthogonally to the upper surface (annotated fig. 2 shows the vertical axis being substantially orthogonal to the upper surface of the midsole), between the lower and the upper surfaces of the midsole (annotated fig. 2 shows the cavity (15) extending between the upper and lower surfaces of the midsole), and a plurality of support adjustment elements (13), each of which is substantially wholly inserted into one of the vertical cavities (15) (fig. 2 shows the support adjustment element (13) disposed within a cavity (15)); wherein each vertical cavity (15) comprises an insertion opening (see annotated Fig.) in the lower surface for receiving one of the support adjustment elements (13) such that the adjustment element extends through the outsole (fig. 2 shows the support adjustment element (13) extending through the insertion opening and the outsole); and wherein each of the adjustment elements (13) comprises a body part (14) for being inserted into the cavity (15) and a lower part (16), wider than the body part, bonded to or located in an opening (see annotated Fig.) of the outsole (annotated fig. 2 shows the lower part (16) being wider than the body part (14) and located in an opening of the outsole). Ching further teaches wherein the support adjustment elements (13) protrude below the lower surface of the outsole (see annotated Fig.) (annotated fig. 2 shows the lower part (16) of the support adjustment elements (13) extending below the lower surface of the outsole; col. 2 ll. 10-12, “The knobs or inserts 13 are adapted to be removably inserted in the heel 12 and to extend therefrom on the undersurface of the heel”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck et al. to include the teachings of Ching such that the first and/or second support adjustment elements protrude below the lower surface of the outsole so as to protect the outsole from wear during use of the shoe (col. 2 ll. 10-14, “The knobs or inserts 13 are adapted to be removably inserted in the heel 12 and to extend therefrom on the undersurface of the heel so as to protect the heel from wearing during use of the shoe”).
Regarding Claim 9, Beck et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Beck et al. further teaches wherein a first plurality of vertical cavities is arranged in a first gait control region (21) of the sole, and a second plurality of the vertical cavities is arranged in a second gait control region (22) of the sole (fig. 2 shows the first and second gait control regions having a first (51) and second (52) plurality of support adjustment elements and therefore obviously a first and second plurality of cavities (2) disposed respectively therein).
Regarding Claim 10, Beck et al. teaches all of the limitations of the article of footwear of Claim 9, as discussed in the rejections above. Beck et al. further teaches wherein the first and second pluralities of vertical cavities and the plurality of support adjustment elements have substantially the same cross-section, such that the first plurality of support adjustment elements can be fitted into the vertical cavities of the first and second pluralities (paragraph [42], “the multiple cavities 2 may advantageously have the same size and shape, as illustrated in figure 2. The inserts 5 of a particular set, even if they have different hardnesses, may also have the same size and shape, so that multiple inserts 5 of different hardnesses can be interchangeably fitted into each cavity,” therefore the first plurality (51) of support adjustment elements obviously can be fitted into the first and second pluralities of vertical cavities (2)).
Regarding Claim 12, Beck et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. 
Beck et al. does not teach in which the lower part of the support adjustment element extends laterally on average by at least 5% of the width of the body part wider than the insertion opening of the cavity into which it is inserted. 
Attention is drawn to Ching, which teaches an analogous article of footwear. Ching teaches an article of footwear (fig. 1), comprising: a sole (11) comprising a midsole part (see annotated Fig.), the midsole  having an upper, foot-facing surface (see annotated Fig.) and a lower, ground- facing surface (see annotated Fig.), an outsole part (see annotated Fig.), below the lower surface of the midsole (annotated fig. 2 shows the outsole below the lower surface of the midsole), a plurality of cavities (15) in a first region of the midsole (annotated fig. 1 shows the first region of cavities (15), each having a support adjustment element (12) disposed therein), each cavity (15) extending along a vertical axis (see annotated Fig.) substantially orthogonally to the upper surface (annotated fig. 2 shows the vertical axis being substantially orthogonal to the upper surface of the midsole), between the lower and the upper surfaces of the midsole (annotated fig. 2 shows the cavity (15) extending between the upper and lower surfaces of the midsole), and a plurality of support adjustment elements (13), each of which is substantially wholly inserted into one of the vertical cavities (15) (fig. 2 shows the support adjustment element (13) disposed within a cavity (15)); wherein each vertical cavity (15) comprises an insertion opening (see annotated Fig.) in the lower surface for receiving one of the support adjustment elements (13) such that the adjustment element extends through the outsole (fig. 2 shows the support adjustment element (13) extending through the insertion opening and the outsole); and wherein each of the adjustment elements (13) comprises a body part (14) for being inserted into the cavity (15) and a lower part (16), wider than the body part, bonded to or located in an opening (see annotated Fig.) of the outsole (annotated fig. 2 shows the lower part (16) being wider than the body part (14) and located in an opening of the outsole). Ching further teaches in which the lower part of the support adjustment element extends laterally on average by at least 5% of the width of the body part wider than the insertion opening of the cavity into which it is inserted (fig. 2 appears to show the lower part (16) extending laterally by at least 5% of the width of the body part wider than the opening (see annotated Fig.) of the cavity (15)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck et al. to include the teachings of Ching such that the lower part of the adjustment element extends laterally on average by at least 5% of the width of the body part wider than the opening of the cavity into which it is inserted to help with insertion and removal of the support adjustment element from the sole (col. 2 ll. 28-31, “slot 19 is formed in the head for insertion of a screwdriver or the like to thread the insert 13 into the heel and to unthread same from the heel in order to replace the insert”). Further in support of this conclusion of obviousness it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV).
Regarding Claim 13, Beck et al. teaches all of the limitations of the article of footwear of Claim 12, as discussed in the rejections above. 
Beck et al. does not teach in which the lower part extends laterally on average at least 2 mm, or at least 4mm wider than the insertion opening, and/or on average at most 6 mm wider than the body part.
Attention is drawn to Ching, which teaches an analogous article of footwear. Ching teaches an article of footwear (fig. 1), comprising: a sole (11) comprising a midsole part (see annotated Fig.), the midsole  having an upper, foot-facing surface (see annotated Fig.) and a lower, ground- facing surface (see annotated Fig.), an outsole part (see annotated Fig.), below the lower surface  of the midsole (annotated fig. 2 shows the outsole below the lower surface of the midsole), a plurality of cavities (15) in a first region of the midsole (annotated fig. 1 shows the first region of cavities (15), each having a support adjustment element (12) disposed therein), each cavity (15) extending along a vertical axis (see annotated Fig.) substantially orthogonally to the upper surface (annotated fig. 2 shows the vertical axis being substantially orthogonal to the upper surface of the midsole), between the lower and the upper surfaces of the midsole (annotated fig. 2 shows the cavity (15) extending between the upper and lower surfaces of the midsole), and a plurality of support adjustment elements (13), each of which is substantially wholly inserted into one of the vertical cavities (15) (fig. 2 shows the support adjustment element (13) disposed within a cavity (15)); wherein each vertical cavity (15) comprises an insertion opening (see annotated Fig.) in the lower surface for receiving one of the support adjustment elements (13) such that the adjustment element extends through the outsole (fig. 2 shows the support adjustment element (13) extending through the insertion opening and the outsole); and wherein each of the adjustment elements (13) comprises a body part (14) for being inserted into the cavity (15) and a lower part (16), wider than the body part, bonded to or located in an opening (see annotated Fig.) of the outsole (annotated fig. 2 shows the lower part (16) being wider than the body part (14) and located in an opening of the outsole), and in which the lower part of the adjustment element extends laterally on average by at least 5% of the width of the body part wider than the opening of the cavity into which it is inserted (fig. 2 appears to show the lower part (16) extending laterally by at least 5% of the width of the body part wider than the opening (see annotated Fig.) of the cavity (15)). Ching further teaches in which the lower part (16) extends laterally on average at least 2 mm, or at least 4mm wider than the insertion opening, and/or on average at most 6 mm wider than the body part (fig. 2 appears to show the lower part (16) extending at least 2mm wider than the insertion opening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck et al. to include the teachings of Ching such that in which the lower part extends laterally on average at least 2 mm, or at least 4mm wider than the opening, and/or on average at most 6 mm wider than the body part to help with insertion and removal of the support adjustment element from the sole (col. 2 ll. 28-31, “slot 19 is formed in the head for insertion of a screwdriver or the like to thread the insert 13 into the heel and to unthread same from the heel in order to replace the insert”). Further in support of this conclusion of obviousness it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV).
Regarding Claim 15, Beck et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Beck et al. further teaches wherein each support adjustment element (5) is provided with a retention element (25) for retaining the body part (see annotated Fig.) of the support adjustment element (5) in the midsole (3) (figs. 9a and b show the support adjustment element (5) having retention elements (25) for retaining the adjustment element (5), including the body part, in the midsole (3)).
Regarding Claim 19, Beck et al. teaches a method of customizing the footwear of claim 1 (see rejection of Claim 1 above), so as to control the support provided to a wearer's foot by the sole, the method comprising the steps of: determining a support requirement of the wearer's foot, based on the support requirement, selecting said first and second support adjustment elements from said plurality of support adjustment elements (5), based on the support requirement, selecting said first vertical cavity (2), wherein the first vertical cavity is located in a third gait control region (23) for adjusting the support provided by the sole to the wearer's foot for meeting the support requirement, inserting one of the first and second support adjustment elements (5) into said first vertical cavity (fig. 2 shows the plurality of support adjustment elements (5) disposed within the gait control regions (21, 22, 23); Claim 19 of Beck et al. discloses the method as claimed, “determining a support requirement of the wearer’s foot, based in the support requirement, selecting first and second support adjustment elements (5) from said plurality of support adjustment elements (5), based on the support requirement, selecting said first vertical cavity (5), wherein the first vertical cavity is located in a third gait control region (21, 22, 23, 24, 25) for adjusting the support provided by the sole (1) to the wearers foot for meeting the support requirement, inserting one of the first and second support adjustment elements (5) into said first vertical cavity”).
Regarding Claim 20, Beck et al. teaches all of the limitations of the method of Claim 19, as discussed in the rejections above. Beck et al. further teaches the step of inserting the other of the first and second support adjustment elements (5) into a second vertical cavity (2) in said third gait control region (23) or in a fourth gait control region (24), different from the third gait control region (fig. 2 shows the fourth gait control region (24) being different from the third gait control region (23); Claim 24 of Beck et al. discloses “the step of inserting the other of the first and second support adjustment elements into a second vertical cavity (2) in said third gait control region (21, 22, 23, 24, 25) or in a fourth gait control region, different from third gait control region”).
Regarding Claim 21, Beck et al. teaches all of the limitations of the footwear of Claim 1, as discussed in the rejections above. Beck et al. further teaches a stiffening plate (16) provided at the midsole (3) (fig. 5 shows the stiffening plate (16) being provided at the midsole (3); paragraph [058] discloses “The plate 6 may be hard enough and flexible enough to distribute the pressure without influencing the effect of graded or varied hardnesses of the inserts. The plate 16 may optionally be recessed into the upper surface 7 of the midsole 3 as shown in figure 5.”).
Regarding Claim 22, Beck et al. teaches all of the limitations of the footwear of Claim 1, as discussed in the rejections above. 
Beck et al. does not teach wherein the support adjustment element further includes at least one shoulder, the at least one shoulder being provided at the outsole.
Attention is drawn to Ching, which teaches an analogous article of footwear. Ching teaches an article of footwear (fig. 1), comprising: a sole (11) comprising a midsole part (see annotated Fig.), the midsole  having an upper, foot-facing surface (see annotated Fig.) and a lower, ground- facing surface (see annotated Fig.), an outsole part (see annotated Fig.), below the lower surface of the midsole (annotated fig. 2 shows the outsole below the lower surface of the midsole), a plurality of cavities (15) in a first region of the midsole (annotated fig. 1 shows the first region of cavities (15), each having a support adjustment element (12) disposed therein), each cavity (15) extending along a vertical axis (see annotated Fig.) substantially orthogonally to the upper surface (annotated fig. 2 shows the vertical axis being substantially orthogonal to the upper surface of the midsole), between the lower and the upper surfaces of the midsole (annotated fig. 2 shows the cavity (15) extending between the upper and lower surfaces of the midsole), and a plurality of support adjustment elements (13), each of which is substantially wholly inserted into one of the vertical cavities (15) (fig. 2 shows the support adjustment element (13) disposed within a cavity (15)); wherein each vertical cavity (15) comprises an insertion opening (see annotated Fig.) in the lower surface for receiving one of the support adjustment elements (13) such that the adjustment element extends through the outsole (fig. 2 shows the support adjustment element (13) extending through the insertion opening and the outsole); and wherein each of the adjustment elements (13) comprises a body part (14) for being inserted into the cavity (15) and a lower part (16), wider than the body part, bonded to or located in an opening (see annotated Fig.) of the outsole (annotated fig. 2 shows the lower part (16) being wider than the body part (14) and located in an opening of the outsole). Ching further teaches wherein the support adjustment element further includes at least one shoulder, the at least one shoulder being provided at the outsole (fig. 2 shows the lower part of the support adjustment element extending laterally wider than the width of the body, forming a shoulder at the outsole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck et al. to include the teachings of Ching such that the support adjustment element further includes at least one shoulder, the at least one shoulder being provided at the outsole to help with insertion and removal of the support adjustment element from the sole (col. 2 ll. 28-31, “slot 19 is formed in the head for insertion of a screwdriver or the like to thread the insert 13 into the heel and to unthread same from the heel in order to replace the insert”). 

    PNG
    media_image1.png
    285
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    445
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    390
    650
    media_image3.png
    Greyscale

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (WO 2016/092353) in view of Ching (US 4318232), and further in view of Nurse (US 2013/0247418).
Regarding Claim 14, Beck et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. 
Beck et al. does not teach wherein the material of the midsole comprises a polyurethane material, and/or wherein the material of the body part of each support adjustment element comprises a polyurethane material, and/or wherein the material of the outsole part of each support adjustment element comprises a polyurethane material.
Attention is drawn to Nurse, which teaches an analogous article of footwear. Nurse teaches an article of footwear, comprising a sole structure (1800) comprising a midsole part (1808) of a first material having a first durometer (paragraph [0143], “the midsole component 1808 is primarily and predominantly formed from a foam material,” wherein the foam material obviously has a first durometer, as durometer is a characteristic of all solid materials), the midsole having an upper, foot facing surface (1808a) and a lower, ground-facing surface (1808b). Nurse further teaches wherein the material of the midsole comprises a polyurethane material (paragraph [0143], “the midsole component 1808 is primarily and predominantly formed from a foam material, such as polyurethane foam”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck et al. to include the teachings of Nurse such that the material of the midsole comprises a polyurethane material, and/or wherein the material of the body part of each adjustment element comprises a polyurethane material, and/or wherein the material of the outsole part of each adjustment element comprises a polyurethane material since the use of polyurethane is known in the art for this intended use and would only produce the typical results of a midsole for supporting the foot of the wearer, especially as Beck et al. discloses the material of the midsole and support adjustment elements can be a resilient elastomeric material (Beck et al. paragraphs [26] and [29]). Further in support of this conclusion of obviousness, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (WO 2016/092353) in view of Ching (US 4318232), and further in view of Peter (US 2019/0365018).
Regarding Claim 16, Beck et al. teaches all of the limitations of the article of footwear of Claim 15, as discussed in the rejections above. 
Beck et al. does not teach wherein the retention element is a pin, insertable transversely through the midsole and the body part.
Attention is drawn to Peter, which teaches an analogous article of footwear. Peter teaches an article of footwear (1), comprising: a sole (see annotated Fig.) comprising a midsole part (3), the midsole (3) having an upper, foot-facing surface (see annotated Fig.) and a lower, ground- facing surface (see annotated Fig.), and a support adjustment element (2), which is attached to the midsole (3) so as to adjust a vertical support of the sole (1) (paragraph [0031], “the cup assembly increases a height of the tip of the running shoe 1,” wherein the cup assembly is referring to the support adjustment element, and as the support adjustment element increases the height of the sole, it obviously adjusts the vertical support), wherein the adjustment element comprises a body part (see annotated Fig.) and a lower part (4), and wherein each adjustment element is provided with a retention element (5) for retaining a body part of the adjustment element (2) in the midsole (3) (paragraph [0027], “The ergonomic cup assembly may be affixed to the original sole 3 of the running shoe 1, for example, by pins 5”). Peter further teaches wherein the retention element (5) is a pin, insertable transversely through the midsole and the body part (paragraph [0027], “The ergonomic cup assembly may be affixed to the original sole 3 of the running shoe 1, for example, by pins 5 running through the soft cup 2 and the additional sole 4 into the original sole 3”; annotated fig. 1 shows the pin being inserted through the midsole (3) and the body part).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck et al. to include the teachings of Peter such that the retention element is a pin, insertable transversely through the midsole and the body part so as to allow for the retention element to be removable, especially as Beck et al. disclosed that the retention element may be secured in the cavity by any suitable means (paragraph [57]). 

    PNG
    media_image4.png
    489
    734
    media_image4.png
    Greyscale

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (WO 2016/092353) in view of Ching (US 4318232), and further in view of Skaja et al. (US 2005/0126038).
Regarding Claim 17, Beck et al. teaches a method of manufacturing a sole for an article of footwear according to claim 1 (see rejection of Claim 1 above; paragraph [27] discloses a method of manufacturing a sole, “the example sole 1 illustrated in figure 1a is provided with a plurality (six are shown) of vertical cavities 5”).
Beck et al. does not teach the method including: forming the midsole element by vacuum-molding the material of the midsole element around formers arranged for forming the cavities with opening to the lower surface of the midsole element.
Attention is drawn to Skaja et al., which teaches an analogous article of footwear. Skaja et al. teaches a method of manufacturing a sole for an article of footwear comprising: a midsole part (76) of a first material having a first durometer (paragraph [0088], “the sole assembly 76 can be made of a thermoplastic (such as TPU), a thermoset, or any other synthetic material,” wherein the midsole obviously has a first durometer, as durometer is a property possessed by all hard materials), the midsole (76) having an upper, foot-facing surface (92) and a lower, ground- facing surface (90), a plurality of cavities (82) in a first region of the midsole (76) (fig. 10A shows the plurality of cavities in a first region of the midsole (76)), each cavity (82) extending along a vertical axis, the method including: forming the midsole element by vacuum-molding the material (10, 12) of the midsole element around formers (4, 5, 6) arranged for forming the cavities (paragraph [0061], “The drawing of material layers 10 and 12 is accomplished by creating a vacuum within an interior area 14 of the molding device 4 by use of a vacuum unit 18 which evacuates any air contained in the interior area 14. The negative or vacuum pressure draws the material layer 12 toward the forming surface 6”; paragraph [0088] “FIGS. 10A and 10B illustrate a middle sole assembly 76 that can be formed by the preferred method, e.g., the forming surface 6 shown in FIG. 1 would include the geometries shown in FIGS. 10A and 10B”; fig. 1 shows the vacuum-forming process with the formers (5) that form the cavities (82)) with opening to the lower surface of the midsole element (fig. 10A shows the lower surface of the midsole element, with the cavities (82) opening to this lower surface (90); paragraph [0090], “each recess of the sole assembly 76 has an opening on the bottom surface 90”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck et al. to include the teaching of Skaja et al. such that the method includes forming the midsole element by vacuum-molding the material of the midsole element around formers arranged for forming the cavities with opening to the lower surface of the midsole element as it would have been obvious to try, given the finite number of processes suitable for forming soles of an article of footwear.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (WO 2016/092353) in view of Ching (US 4318232) and Skaja et al. (US 2005/0126038), and further in view of Peter (US 2019/0365018).
Regarding Claim 18, Beck et al. teaches all of the limitations of the method of Claim 17, as discussed in the rejections above. 
Beck et al. does not teach wherein the material of the midsole element comprises a polyurethane foam.
Attention is drawn to Nurse, which teaches an analogous article of footwear. Nurse teaches an article of footwear, comprising a sole structure (1800) comprising a midsole part (1808) of a first material having a first durometer (paragraph [0143], “the midsole component 1808 is primarily and predominantly formed from a foam material,” wherein the foam material obviously has a first durometer, as durometer is a characteristic of all solid materials), the midsole having an upper, foot facing surface (1808a) and a lower, ground-facing surface (1808b). Nurse further teaches wherein the material of the midsole comprises a polyurethane foam (paragraph [0143], “the midsole component 1808 is primarily and predominantly formed from a foam material, such as polyurethane foam”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck et al. to include the teachings of Nurse such that the material of the midsole comprises a polyurethane foam, since the use of polyurethane foam is known in the art for this intended use and would only produce the typical results of a midsole for supporting the foot of the wearer, especially as Beck et al. discloses the material of the midsole and support adjustment elements can be a resilient elastomeric material (Beck et al. paragraphs [26] and [29]). Further in support of this conclusion of obviousness, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8-10, and 12-22 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 103 rejection of Claims 1-2, 4-6, 8-10, and 12-22 in view of Beck and Ching, Applicant submits that Beck cannot have support adjustment elements in the same positioning of the instant support adjustment elements and further cannot be modified to include the wider lower part as it would have caused the Beck reference to be unfit for use, and submits that Ching does not teach the support adjustment elements extending substantially the entire width of the midsole. Applicant further submits that Beck and Ching lack a protective layer disposed in the cavities. However, such arguments are moot in view of a new ground of rejection as set forth above in view of Beck, Ching, and Auyang et al. In regards to the combinability of Beck and Ching, Examiner submits that the combination of references would not destroy the base reference. Beck does not disclose an intended use of “feedback from the insole of the shoe” from the protrusions and further does not teach away from the support adjustment element extending through the outsole. Further, Ching is being relied upon for its teaching of the lower part of the support adjustment element, therefore it is not relevant that the support adjustment element of Ching does not extend through substantially the entire thickness of the midsole. For at least these reasons, Beck can be reasonably modified with the teachings of Ching.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732